         Case: 3:20-cv-01038-jdp Document #: 2 Filed: 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER D. SMITH ,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 20-cv-1038-jdp
 MICHAEL MESINER,

        Respondent.


       Petitioner Christopher D. Smith seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than December 11, 2020.      Any motion for leave to proceed without

prepayment of the filing fee must include a certified copy of an inmate trust fund account

statement (or institutional equivalent) for the six-month period beginning approximately May

16, 2020 through the date of the petition, November 16, 2020.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Christopher D. Smith may have until December 11, 2020, to

pay the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
        Case: 3:20-cv-01038-jdp Document #: 2 Filed: 11/20/20 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 11, 2020, I will assume that petitioner wishes

to withdraw this petition.




              Entered this 20th day of November, 2020_.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
